77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis RUSSELL, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
Nos. 95-3601, 95-4140.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1996.Decided Jan. 19, 1996.

Before WOLLMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dennis Russell appeals from the district court's1 denials of his motions for an evidentiary hearing and for reconsideration of an earlier dismissal of his 28 U.S.C. § 2254 petition.   We construe the motions as Federal Rule of Civil Procedure 60(b) motions and affirm.


2
Because Russell's original appeal in his section 2254 petition was untimely, we review the district court's denial of Russell's subsequent 60(b) motion only for abuse of discretion without considering the merits of the section 2254 petition.  Robinson v. Armontrout, 8 F.3d 6, 6-7 (8th Cir.1993).   Rule 60(b) relief requires an adequate showing of extraordinary circumstances.  Id. at 7.  We find no abuse of discretion because Russell made no adequate showing for relief.


3
Accordingly, we affirm. 8th Cir.  R. 47A(a).



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas